This opinion is subject to administrative correction before final disposition.




                                  Before
                       GASTON, BAKER, and HOUTZ
                         Appellate Military Judges

                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                 Victor MONTEALEGRECHARRO
        Aviation Boatswain’s Mate Aircraft Handler Airman (E-3)
                              U.S. Navy
                              Appellant

                              No. 201900303

                             Decided: 23 May 2022

       Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judges:
                        Ann K. Minami (arraignment)
                          Kimberly J. Kelly (trial)

   Sentence adjudged 8 August 2019 by a special court-martial convened
   at Naval Base Kitsap, Bremerton, Washington, consisting of a military
   judge sitting alone. Sentence in the Entry of Judgment: reduction to E-1
   and confinement for ten months. 1

                              For Appellant:
                      Major Mary Claire Finnen, USMC




   1 The convening authority suspended confinement in excess of eight months pur-
suant to a pretrial agreement.
           United States v. Montealegrecharro, NMCCA No. 201900303
                              Opinion of the Court

                                  For Appellee:
                 Lieutenant Catherine M. Crochetiere, JAGC, USN

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    This case is before us for review a second time. During our initial review,
we set aside the Convening Authority Action [CA Action] and Entry of Judg-
ment [EOJ] and remanded for new post-trial processing. 2 Following completion
of the new CA Action and EOJ, the case has returned to the Court for comple-
tion of appellate review.
    After careful consideration of the record, submitted without further assign-
ment of error, we have determined that the findings and sentence are correct
in law and fact and that no error materially prejudicial to Appellant’s substan-
tial rights occurred. 3
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   2 United States v. Montealegrecharro, No. 201900303, 2021 CCA LEXIS 421 (N-M.
Ct. Crim. App. Aug. 20, 2021) (unpublished).
   3   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2